Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kubo et al (2009/0039672).
Kubo figures 2, 8, 13 shows a channel, comprising: a first sidewall (the wall opposite Dc) that extends along one of an inner surface of a door glass and an outer surface of the door glass in a cross section orthogonal to a longitudinal direction of the channel, and includes a first end portion, a second end portion, and a first locking portion (the bulging part at near wall opposite Dc figure 4), the second end portion being located on a side opposite to the first end portion, and the first locking portion being located between the first end portion and the second end portion to lock a glass run that guides the door glass (able to function as claimed); a second sidewall (the side with DC) that extends along the other of the inner surface and the outer surface of the door glass in the cross section orthogonal to the longitudinal direction of the channel, and includes a third end portion, a fourth end portion, a second locking portion (bulging part on the side wall near DC), and a fixing portion (the bulging portion below the locking portion on the DC side in figure 4), the fourth end portion being located on a side opposite to the third end portion, the second locking portion being located between the third end portion and the fourth end portion to lock the glass run, and the fixing portion being located between the fourth end portion and the second Locking portion and configured to be fixed to a door constituting member constituting at least a part of a door; and an end wall (2a) that is connected to the first end portion and the third end portion and extends along an end surface of the door glass, the channel is a single continuous member, wherein the fixing portion extends such that a distance between the fixing portion and the first sidewall increases between the fixing portion and the end wall increases, 
Per claims 4-6, Kubo further shows a door sash structure, the door constituting member, the fixing portion is directly fixed to the door constituting member(figure 4), the fixing portion extends in a direction obliquely intersecting the first sidewall such that the distance between the fixing portion and the first sidewall increases as the distance between the fixing portion and the end wall increases.
Allowable Subject Matter
Claims 2-3, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not provide sufficient motivation to modify Kubo to show the first sidewall is provided with an opening that exposes the fixing portion in a direction normal to the inner surface of the second wall in combination with other claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different door sash structures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

8/13/2022